DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
 1.        The terminal disclaimer filed on 06/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,480,816 has been reviewed and is accepted. The terminal disclaimer has been recorded. 

Allowable Subject Matter
2.         Claims 1-20 are allowed.

Reason for Allowance
3.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the heating, ventilation, air conditioning and refrigeration (HVACR) system and method, comprising: a plurality of diffuser elements disposed between the blower and the refrigerant coil with respect to the airflow, wherein the plurality of diffuser elements are arranged in at least two rows of diffuser elements, and, with respect to the refrigerant coil, each row of the at least two rows of diffuser elements is spaced apart from other rows of the at least two rows of diffuser elements of instant independent claims 1 and 10.
The following references (US 4987748 A) to Meckler, (US 20090239463 A1) to Goenka; Lakhi and (US 20090038328 A1) to Piccione; are the most relevant references. However, above mentioned references fail to anticipate or render obvious the invention of independent claims 1 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

07/12/2021